DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

	
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
In light of the current claim amendments, a new grounds of rejection follows. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newstrom et al. (hereinafter Newstrom) US 2017/0114316 in view of Koeda US 2013/0210081 and Blackburn US 2005/0009101.
Regarding Claim 1, Newstrom discloses an incubation device comprising: a platform [102/104] having a through hole [110] and a thermal conductive plate as discussed in at least paragraph 128; an actuator (can be configured to move the sealing element between an open and a closed position. The actuator [144] can include a rotary solenoid; paragraph 125-126); and an incubation lid movably disposed as discussed in at least paragraph 126 on the platform opposite to the thermal conductive plate. Newstrom also discloses wherein the incubation lid [106] has an opening [112] that allows fluid communication as shown in at least FIG. 1 wherein the opening 
The thermal conductive plate of Newstrom inherently has a front side and a back side, and the front side of the thermal conductive plate faces toward the incubation lid. Newstrom does not explicitly disclose that the thermal conductive plate is adjacent the platform such that it seals the through hole. However, Newstrom does teach a heating/cooling device that can include a thermally conductive layer configured in various locations (e.g., the base or lid) as discussed in at least paragraphs 128-130. It would have been obvious to one of ordinary skill in the art to position the thermally conductive layer adjacent the platform because the use of the thermally conductive layer can improve the uniformity of the heat transfer.
Additionally, the step motor or rotor solenoid of Newstrom is known to comprise a motion disc; and a shaft (pivot) connected to the motion disc and extending away from the motion disc as discussed in at least paragraphs 125, wherein the platform is connected to the shaft.
Newstrom does not explicitly disclose wherein the incubation lid and the platform are simultaneously configured to follow the rotating movement transmission generated by the actuator. Newstrom also does not explicitly disclose a flange downwardly extending on the platform’s back side; a pivot fixed with the flange; an actuator comprising a motion disc, one end of the pivot is connected to the motion disc.
Koeda discloses an incubation device [1] comprising platform [10] having a through hole (holders, 11) and a thermal conductive plate [12b and 13b]; an actuator (driving unit, 20) configured in a manner allowing rotating movement transmission to the platform; and an incubation lid [50] movably disposed on the platform opposite to the thermal conductive plate [12b 
Koeda discloses in paragraph 59 “In the present embodiment, the driving unit 20 includes a motor and a driving shaft (both not shown in the figures). The driving shaft and the flange 16 of the main unit 10 are connected. The driving shaft in the present embodiment is provided perpendicular to the longitudinal direction of the holder 11. When the motor is in operation, the main unit 10 rotates about the driving shaft, which is used as the rotational axis.”
Therefore Koeda discloses a flange [16] downwardly extending on the platform’s [10] back side as shown in at least Fig. 2 and 6A and a motion disc (driving shaft). While Koeda does not explicitly disclose a pivot, the teachings of Koeda implies that a pivot is present and fixed with the flange in order to connect to the motion disc (driving shaft) to the platform [10].
It would have been obvious to one of ordinary skill in the art to modify Newstrom with the teachings of Koeda in order to ensure that the nucleic acid amplification reaction solution is kept at a desired temperature for a desired period of time thus, eliminating the possibility of an unbalanced thermal cycle.
Newstrom in view of Koeda discloses the device of claim 10 except wherein the flow cell defines a chamber and comprises a window covering a top portion of the chamber, and a port is formed on the window to allow fluid communication.
Blackburn discloses a flow cell [170] that defines a chamber [154] and comprises a window covering a top portion of the chamber, and a port [182 and 166] is formed on the window [294] to allow fluid communication as discussed in at least paragraphs 365-366.

As to the intended use limitations (when the flow cell is sealed by the incubation lid, the port is aligned with the opening even when the port and the opening follow the rotating movement transmission generated by the actuator), the device disclosed by Newstrom as modified by Koeda and Blackburn is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Roche is capable of providing the operating conditions as listed in the intended use section of the claim. It is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 2, the step motor or rotor solenoid of Newstrom is known to comprise a motion disc; and a shaft connected to the motion disc and extending away from the motion disc as discussed in at least paragraphs 125, wherein the platform is connected to the shaft.
Regarding Claim 3, Newstrom, discloses wherein the various components of the incubator can be made of the same or different materials that inherently possess different thermal conductivities as discussed in at least paragraph 105. Thus, it would have been obvious to one having ordinary skill in the art to provide a platform, with a first thermal conductivity, the thermal conductive plate has a second thermal conductivity, and the second thermal conductivity is larger 
Regarding Claim 4, Newstrom discloses that incubator 100 can further include an insulation material coupled to the enclosure (e.g., insulating panels 170). Thus, Newstrom suggests that the incubation lid may include an insulating shield as discussed in at least paragraphs 90, 92 and 172.
Furthermore, Newstrom discloses that various components of the incubator can be made of the same or different materials that inherently possess different thermal conductivities as discussed in at least paragraph 105. Thus, it would have been obvious to one having ordinary skill in the art to provide the incubation lid with a thermal insulating shield, with a different (third) thermal conductivity substantially the same as the first thermal conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Newstrom does not explicitly disclose that the insulating shield resembles an inverted bowl, and the thermal insulating shield has a third thermal conductivity substantially the same as the first thermal conductivity.
However, it would have been an obvious matter of design choice to change the shape of the thermal insulating shield to any desired shape as such a modification would have been well within the ability of one skilled in the art.
Regarding Claim 5, Newstrom discloses a printed circuit board (PCB) 132, 232. The PCB includes one or more sensors (e.g., a temperature sensor). Newstrom also discloses that outer surface of the PCB can receive a protective coating as discussed in at least paragraph 99; the PCB 
Regarding Claim 7, Newstrom discloses a temperature control unit disposed on the thermal conductive plate as discussed in at least paragraph 128.
Regarding Claim 8, Newstrom discloses a rack [260] disposed on the platform, wherein the incubation lid is movably engaged to the rack as discussed in at least paragraph 135.
Regarding Claim 9, Newstrom does not explicitly disclose that the thermal conductive plate is larger than the through hole. However, it would have been an obvious matter of design choice to create a thermal conductive plate that is larger than the through hole, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV).
Regarding Claim 12, Newstrom does not explicitly disclose wherein the flow cell further comprises a substrate disposed in the chamber.
Blackburn discloses wherein the flow cell further comprises a substrate disposed in the chamber as discussed in at least paragraphs 96 and 389.
It would have been obvious to one of ordinary skill in the art to modify Newstrom in view of Koeda with a substrate disposed in the chamber as taught by Blackburn in order to provide an easy-to-use apparatus for performing biological reactions (e.g., target analyte detection or quantification) that comprises a small reaction volume, where the fluid components can be actively mixed and reactions performed in parallel such that user intervention is minimized.
Regarding Claim 13, Newstrom does not explicitly disclose wherein the substrate comprises fluorescence material. 

It would have been obvious to one of ordinary skill in the art to modify Newstrom in view of Koeda with a substrate disposed in the chamber as taught by Blackburn in order to provide an easy-to-use apparatus for performing biological reactions (e.g., target analyte detection or quantification) that comprises a small reaction volume, where the fluid components can be actively mixed and reactions performed in parallel such that user intervention is minimized.
Regarding Claim 14, Newstrom does not explicitly disclose wherein the flow cell comprises a plurality of magnetic microparticles disposed in the chamber.
Blackburn, discloses wherein the flow cell comprises a plurality of magnetic microparticles disposed in the chamber as discussed in at least paragraph 336. 
It would have been obvious to one of ordinary skill in the art to modify Newstrom in view of Koeda with a plurality of magnetic microparticles disposed in the chamber as taught by Blackburn in order to provide an easy-to-use apparatus for performing biological reactions (e.g., target analyte detection or quantification) that comprises a small reaction volume, where the fluid components can be actively mixed and reactions performed in parallel such that user intervention is minimized.
Regarding Claim 15, Newstrom does not explicitly disclose a magnet unit.
Blackburn discloses a magnet unit [210] as discussed in at least paragraph 355.
It would have been obvious to one of ordinary skill in the art to modify Newstrom in view of Koeda with a magnet unit as taught by Blackburn in order to provide an easy-to-use apparatus for performing biological reactions (e.g., target analyte detection or quantification) that comprises 
Regarding Claim 20, Newstrom discloses a sealing element (valve) [116], can be movable between a closed position in which the sealing element covers the plurality of openings [112] in the enclosure [102], and an open position in which the plurality of openings of the sealing element are in register with at least a portion of the plurality of openings in the enclosure as discussed in at least paragraphs 107, 109 and 110.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 



/LYDIA EDWARDS/Examiner, Art Unit 1799